Exhibit 10

 

THE MACERICH COMPANY

 

RESTRICTED STOCK AWARD AGREEMENT
2003 EQUITY INCENTIVE PLAN
(NON-EMPLOYEE DIRECTOR AWARDS)

 

Participant Name:

 

 

Soc. Sec. No.:

 

 

No. of Shares:

 

                                           (1)

 

 

 

Vesting Schedule:

 

33 1/3% of the shares on each anniversary of the Award Date, beginning on
March 31,           and ending on March 31,          .

 

 

 

Award Date:

 

March 31,         

 

THIS AGREEMENT is among THE MACERICH COMPANY, a Maryland corporation (the
“Corporation”), THE MACERICH PARTNERSHIP, L.P., a Delaware limited partnership
(the “Operating Partnership”), and
                                                               the “Director”)
and is delivered under The Macerich Company 2003 Equity Incentive Plan (the
“Plan”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Plan, the Corporation has granted to the participant
named above (the “Director”) with reference to services rendered and to be
rendered to the Coorporation, effective as of the Award Date, a restricted stock
award (the “Restricted Stock Award” or “Award”), upon the terms and conditions
set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Director and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein and not otherwise defined herein shall have the meaning assigned to such
terms in the Plan.

 

2.                                      Grant.  Subject to the terms of this
Agreement and the Plan, the Corporation grants to the Director a Restricted
Stock Award with respect to the aggregate number of shares of Common Stock, par
value $.01 per share (the “Restricted Stock”) set forth above.  The
consideration for the shares issuable with respect to the Award on the terms set
forth in this Agreement includes services and other consideration in an amount
not less than the minimum lawful consideration under Maryland law.

 

--------------------------------------------------------------------------------

(1) Subject to adjustment under Section 6.2 of the Plan and the terms of this
Agreement.

 

--------------------------------------------------------------------------------


 

3.                                      Vesting.  The Award shall vest, and
restrictions (other than those set forth in Section 6.4 of the Plan) shall
lapse, with respect to the portion of the total number of shares  (subject to
adjustment under Section 6.2 of the Plan) on each of the anniversaries of the
Award Date until the Award is fully vested, as reflected in the Vesting
Schedule above, subject to earlier termination or acceleration as provided
herein or in the Plan.

 

4.                                      Continuance of Service Required.  The
Director agrees to provide services to the Company in consideration for the
conditional rights to the unvested shares of Restricted Stock subject to the
Award granted hereunder.  Except as otherwise provided in Sections 8(a) or 9 or
pursuant to the Plan, the Vesting Schedule requires continued service through
each applicable vesting date as a condition to the vesting of the applicable
installment and rights and benefits under this Agreement.  Partial service, even
if substantial, during any vesting period will not entitle the Director to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of service as provided in Section 8 below or
under the Plan.

 

5.                                      Dividend and Voting Rights.  After the
Award Date, the Director shall be entitled to cash dividends and voting rights
with respect to the shares of Restricted Stock subject to the Award even though
such shares are not vested, provided that such rights shall terminate
immediately as to any shares of Restricted Stock that cease to be eligible for
vesting.

 

6.                                      Restrictions on Transfer.  Prior to the
time they become vested, neither the shares of Restricted Stock comprising the
Award, nor any other rights of the Director under this Agreement or the Plan may
be transferred, except as expressly provided in Sections 1.8 and 4.1 of the
Plan.  No other exceptions have been authorized by the Committee.

 

7.                                      Stock Certificates.

 

(a)                                  Book Entry Form; Information Statement;
Power of Attorney.  The Corporation shall issue the shares of Restricted Stock
subject to the Award in book entry form, registered in the name of the Director
with notations regarding applicable restrictions on transfer.  Concurrent with
the execution and delivery of this Agreement, the Corporation shall deliver to
the Director a written information statement with respect to such shares, and,
to the extent requested, the Director shall deliver to the Corporation an
executed stock power, in blank, with respect to such shares.  The Director, by
receipt of the Award, shall be deemed to appoint the Corporation and each of its
authorized representatives as the Director’s attorney(s)-in-fact to effect any
transfer of unvested forfeited shares (or shares otherwise reacquired by the
Corporation hereunder) to the Corporation as may be required pursuant to the
Plan or this Agreement and to execute such documents as the Corporation or such
representatives deem necessary or advisable in connection with any such
transfer.

 

(b)                                  Certificates to be Held by Corporation;
Legend.  Any certificates representing Restricted Stock that the Director may be
entitled to receive from the Corporation prior to vesting shall be redelivered
to the Corporation to be held by the Corporation until the restrictions on such
shares shall have lapsed and the shares shall thereby have become vested or the
shares represented thereby have been forfeited hereunder.  Such certificates
shall bear the following legend:

 

2

--------------------------------------------------------------------------------


 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions contained in an Agreement entered
into between the registered owner, The Macerich Partnership L.P. and The
Macerich Company.  A copy of such Agreement is on file in the office of the
Secretary of The Macerich Company, 401 Wilshire Boulevard, Suite 700, Santa
Monica, California 90401.”

 

(c)                                  Delivery of Certificates Upon Vesting. 
Promptly after the lapse or other release of restrictions, a certificate or
certificates evidencing the number of shares of Common Stock as to which the
restrictions have lapsed or have been released shall be delivered to the
Director or other person entitled under the Plan to receive the shares.  The
Director or such other person shall deliver to the Corporation any
representations or other documents or assurances required pursuant to
Section 6.4 of the Plan.  The shares so delivered shall no longer be restricted
shares hereunder.  Pursuant to Section 1.7 of the Plan, fractional share
interests shall be disregarded, but may be accumulated.  The Committee, however,
may determine that cash, securities or other property will be paid or
transferred in lieu of fractional share interests.

 

8.                                      Effect of Termination of Service.

 

(a)                                        Effect of Total Disability or Death. 
If the Director’s services as a member of the Board of Directors terminate due
to his or her death or Total Disability, any portion of his or her Award that
has not previously vested shall thereupon vest, subject to the provisions of
Section 6.4 of the Plan.

 

(b)                                        Forfeiture after Certain Events. 
Except as provided in Sections 8(a) and 9 hereof, the Director’s shares of
Restricted Stock shall be forfeited to the extent such shares have not become
vested upon the date the Director’s services as a member of the Board of
Directors terminate for any reason other than due to his or her death or Total
Disability.

 

(c)                                        Return of Shares.  Upon the
occurrence of any forfeiture of shares of Restricted Stock hereunder, such
unvested, forfeited shares shall, without payment of any consideration by the
Corporation for such transfer, be automatically transferred to the Corporation,
without any other action by the Director, or the Director’s Beneficiary or
Personal Representative, as the case may be.  The Corporation may exercise its
powers under Section 7(a) hereof and take any other action necessary or
advisable to evidence such transfer.  The Director, or the Director’s
Beneficiary or Personal Representative, as the case may be, and the Operating
Partnership shall deliver any additional documents of transfer that the
Corporation may request to confirm the transfer of such unvested, forfeited
shares to the Corporation.

 

9.                                      Effect of Change in Control Event.  Upon
the occurrence of a Change in Control Event, the Award to the extent not
previously vested shall thereupon vest, subject to the provisions of Sections
6.2(a), 6.2(e) and 6.4 of the Plan and Sections 11 and 12 of this Agreement.

 

10.                               Adjustments Upon Specified Events.  Upon the
occurrence of certain events relating to the Corporation’s stock contemplated by
Section 6.2 of the Plan, the Committee shall make adjustments as it deems
appropriate in the number and kind of securities

 

3

--------------------------------------------------------------------------------


 

or other consideration that may become vested under an Award.  If any adjustment
shall be made under Section 6.2 of the Plan, the restrictions applicable to such
shares of Restricted Stock shall continue in effect with respect to any
consideration or other securities (the “Restricted Property” and, for the
purposes of this Agreement, “Restricted Stock” shall include “Restricted
Property,” unless the context otherwise requires) received in respect of such
Restricted Stock.  Such Restricted Property shall vest at such times and in such
proportion as the shares of Restricted Stock to which the Restricted Property is
attributable vest, or would have vested pursuant to the terms hereof if such
shares of Restricted Stock had remained outstanding.  Notwithstanding the
foregoing, to the extent that the Restricted Property includes any cash, the
commitment hereunder shall become an unsecured promise to pay an amount equal to
such cash (with earnings attributable thereto as if such amount had been
invested, pursuant to policies established by the Committee, in interest
bearing, FDIC-insured (subject to applicable insurance limits) deposits of a
depository institution selected by the Committee) at such times and in such
proportions as the Restricted Stock would have vested.

 

11.                               Possible Early Termination of Award.  As
permitted by Section 6.2(b) of the Plan, and without limiting the authority of
the Committee under other provisions of Section 6.2 of the Plan or Section 8 of
this Agreement, the Committee retains the right to terminate the Award, to the
extent it has not vested, upon a dissolution of the Corporation or a
reorganization event or transaction in which the Corporation does not survive
(or does not survive as a public company in respect of its outstanding common
stock).

 

12.                               Limitations on Acceleration and Reduction in
Benefits in Event of Tax Limitations.

 

(a)                                  Limitation on Acceleration. 
Notwithstanding anything contained herein or in the Plan or any other agreement
to the contrary, in no event shall the vesting of any share of Restricted Stock
be accelerated pursuant to Section 6.3 of the Plan or Section 9 hereof to the
extent that the Company would be denied a federal income tax deduction for such
vesting because of Section 280G of the Code and, in such circumstances, the
restricted shares not subject to acceleration will continue to vest in
accordance with and subject to the other provisions hereof.

 

(b)                                  Reduction in Benefits.  If the Director
would be entitled to benefits, payments or coverage hereunder and under any
other plan, program or agreement which would constitute “parachute payments,”
then notwithstanding any other provision hereof or of any other existing
agreement to the contrary, the Director may by written notice to the Secretary
of the Corporation designate the order in which such “parachute payments” shall
be reduced or modified so that the Company is not denied federal income tax
deductions for any “parachute payments” because of Section 280G of the Code.

 

(c)                                  Determination of Limitations.  The term
“parachute payments” shall have the meaning set forth in and be determined in
accordance with Section 280G of the Code and regulations issued thereunder.  All
determinations required by this Section 12, including without limitation the
determination of whether any benefit, payment or coverage would constitute a
parachute payment, the calculation of the value of any parachute payment and

 

4

--------------------------------------------------------------------------------


 

the determination of the extent to which any parachute payment would be
nondeductible for federal income tax purposes because of Section 280G of the
Code, shall be made by an independent accounting firm (other than the
Corporation’s outside auditing firm) having nationally recognized expertise in
such matters selected by the Committee.  Any such determination by such
accounting firm shall be binding on the Corporation, its Subsidiaries and the
Director.

 

13.                               Notices.  Any notice to be given under the
terms of this Agreement shall be in writing and addressed to the Corporation at
its principal office located at 401 Wilshire Boulevard, Suite 700, Santa Monica,
California 90401, to the attention of the Corporate Secretary and to the
Director at the address given beneath the Director’s signature hereto, or at
such other address as either party may hereafter designate in writing to the
other.

 

14.                               Plan.  The Award and all rights of the
Director with respect thereto are subject to, and the Director agrees to be
bound by, all of the terms and conditions of the provisions of the Plan,
incorporated herein by reference, to the extent such provisions are applicable
to Awards granted to Eligible Persons.  The Director acknowledges receipt of a
copy of the Plan, which is made a part hereof by this reference, and agrees to
be bound by the terms thereof.  Unless otherwise expressly provided in other
Sections of this Agreement, provisions of the Plan that confer discretionary
authority on the Committee do not (and shall not be deemed to) create any rights
in the Director unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Committee specifically so conferred by
appropriate action of the Committee under the Plan after the date hereof.

 

15.                               No Service Commitment by Company.  Nothing
contained in this Agreement or the Plan constitutes a service commitment by the
Company, confers upon the Director any right to remain in service as a member of
the Board of Director of the Company, interferes in any way with the right of
the Company at any time to terminate such service as a member of the Board of
Directors, or affects the right of the Company to increase or decrease the
Director’s other compensation or benefits.  Service (including a substantial
period of time) after the Award Date will not entitle the Director to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of service as provided in Section 3 or 8 above
if the express conditions to vesting set forth in such Sections have not been
satisfied.

 

16.                               Limitation on Director’s Rights.  This Award
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.  By the Director’s execution of this Agreement, the
Director agrees to the terms and conditions of this Agreement and of the Plan.

 

THE MACERICH COMPANY

 

(a Maryland corporation)

 

 

 

By:

 

 

 

 

Richard A. Bayer

 

 

 

Executive Vice President, General Counsel & Secretary

 

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.
(a Delaware limited partnership)

 

 

 

By:

The Macerich Company

 

 

 

(its general partner)

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Richard A. Bayer

 

 

 

 

Executive Vice President, General Counsel & Secretary

 

 

 

 

DIRECTOR

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Print Name)

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

(City, State, Zip Code)

 

6

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Restricted Stock Award
Agreement by The Macerich Company and The Macerich Partnership L.P., I,
                                           , the spouse of the Director therein
named, do hereby join with my spouse in executing the foregoing Restricted Stock
Award Agreement and do hereby agree to be bound by all of the terms and
provisions thereof and of the Plan.

 

Dated:                                ,           .

 

 

 

 

 

Signature of Spouse

 

7

--------------------------------------------------------------------------------


 

IRREVOCABLE POWER OF ATTORNEY

(Coupled with an interest)

 

KNOW ALL MEN BY THESE PRESENTS, that I hereby constitute and appoint Thomas E.
O’Hern and Richard A. Bayer and their respective successors in office as Chief
Financial Officer and Secretary of The Macerich Company (the “Company”), my true
and lawful attorneys-in-fact and agents, each acting alone, with full powers of
substitution and resubstitution, for me and in my name, place and stead, in any
and all capacities, to sign any documents and to take any other action to effect
the transfer and delivery of up to [          ] shares (the “Shares”) of Common
Stock of the Company issued in my name back to the Company in the event of any
occurrence that requires the return to the Company of any or all of the Shares
under the terms of the Company’s 2003 Equity Incentive Plan (the “Plan”) and the
related Restricted Stock Award Agreement to me thereunder dated as of March 31,
2004 (the “Award”), each as amended from time to time.  I further hereby grant
unto said attorneys-in-fact and agents, each acting alone, full power and
authority to do and perform each and every act and thing whatsoever requisite
and necessary to be done in and about the premises, as fully to all intents and
purposes as I might or could do in person, hereby ratifying, confirming and
approving all of the acts which said attorneys-in-fact and agents, each acting
alone, or their respective substitute or substitutes, may lawfully do or cause
to be done by virtue hereof.

 

By this document I intend to create a power of attorney coupled with an interest
in the Shares to be held by the Company pending satisfaction of conditions to
vesting under the terms of the Award and the Plan for an indefinite period of
time not less than 10 years.  This power of attorney is a durable power of
attorney and shall not be affected by my subsequent incapacity or disability or
death.  I understand that the Award and any continued benefits thereunder is
subject to the condition that I grant and the Company or its agents hold an
effective power of attorney to the effect set forth herein.

 

This power of attorney is irrevocable by me at any time prior to the vesting of
all of the Shares in accordance with the terms of the Award and the release of
all restrictions on the Shares thereunder.

 

 

 

 

 

Date

Name:

 

 

 

 

 

Place

 

 

8

--------------------------------------------------------------------------------


 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

For Value Received,                                      hereby sells[s],
assign[s] and transfer[s] unto The Macerich Company (the “Corporation”)
                           Shares of the Common Stock of the Corporation
standing in his/her name on the books of the Corporation and do hereby
irrevocably constitute and appoint Richard A. Bayer, attorney-in-fact, with full
power of substitution to transfer said shares on the books of the Corporation.

 

Dated:                           , 20    

 

 

 

 

Name:

 

9

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY

 

RESTRICTED STOCK AWARD
INFORMATION STATEMENT

 

General Information

 

This information statement has been provided to
                                                        (the “Director”) in
connection with a Restricted Stock Award granted to the Participant by The
Macerich Company, a Maryland corporation (the “Corporation”), pursuant to a
Restricted Stock Award Agreement dated as of March 31, 2004 among the Director,
the Corporation and The Macerich Partnership, L.P. (the “Award Agreement”) under
the Corporation’s 2003 Equity Incentive Plan (the “Plan”).  Capitalized terms
used herein as not otherwise defined herein shall have the meanings assigned to
them in the Agreement and the Plan.

 

Restricted Stock issued to the Director pursuant to the Award Agreement will be
represented in book entry form.  This information statement is provided to the
Director pursuant to §2-210 of the Maryland General Corporation Law.

 

Award Summary

 

Director Name:

 

 

Issuer Name:

 

The Macerich Company

Class of Security:

 

Common Stock, par value $.01 per share

Number of Securities:

 

[                  ] shares

 

No Security

 

THIS STATEMENT IS MERELY A RECORD OF THE RIGHTS OF THE ADDRESSEE AS OF THE TIME
OF ITS ISSUANCE.  DELIVERY OF THIS STATEMENT, OF ITSELF, DOES NOT CONFER ANY
RIGHTS UPON THE RECIPIENT.  THE STATEMENT IS NEITHER A NEGOTIABLE INSTRUMENT NOR
A SECURITY.

 

Availability of Further Information Concerning the Capital Stock of the
Corporation

 

The Corporation is authorized to issue three classes of capital stock which are
designated as Common Stock, Preferred Stock and Excess Stock.  The Corporation
will furnish to any stockholder on request and without charge a full statement
of the designations and any preferences, conversion and other rights, voting
powers, restrictions, limitations as to dividends, qualifications and terms and
conditions of redemption of the stock of each class which the Corporation is
authorized to issue, and the differences in the relative rights and preferences
between the shares of each series to the extent they have been set, and the
authority of the Board of Directors to set the relative rights and preferences
of subsequent series.  Such request may be made to the Secretary of the
Corporation or to its transfer agent.

 

10

--------------------------------------------------------------------------------


 

Restrictions on Transfer

 

The transferability of Restricted Stock is subject to the terms and conditions
contained in the Award Agreement and the Plan.  A copy of the Award Agreement is
on file in the office of the Secretary of the Corporation.

 

The securities represented by this certificate are also subject to restrictions
on ownership and transfer for the purpose of the Corporation’s maintenance of
its status as a real estate investment trust under the Internal Revenue Code of
1986, as amended (the “Code”).  Except as otherwise provided pursuant to the
charter of the Corporation, no Person may (1) Beneficially Own shares of Equity
Stock in excess of 5.0% (or such greater percentage as may be provided in the
charter of the Corporation) of the number or value of the outstanding Equity
Stock of the Corporation (unless such Person is an Excluded Participant), or (2)
Beneficially Own Equity Stock that would result in the Corporation being
“closely held” under Section 856(h) of the Code (determined without regard to
Code Section 856(h)(2) and by deleting the words “the last half of” in the first
sentence of Code Section 542(a)(2) in applying Code Section 856(h)), or (3)
Beneficially Own Equity Stock that would result in Common Stock and Preferred
Stock being beneficially owned by fewer than 100 Persons (determined without
reference to any rules of attribution).  Any Person who attempts to Beneficially
Own shares of Equity Stock in excess of the above limitations must immediately
notify the Corporation.  All capitalized terms in this paragraph have the
meanings defined in the Corporation’s charter, as the same may be further
amended from time to time, a copy of which, including the restrictions on
ownership or transfer, will be sent without charge to each stockholder who so
requests.  Transfers or other events in violation of the restrictions described
above shall be null and void ab initio, and the purported transferee or
purported owner shall acquire or retain no rights to, or economic interest in,
any Equity Stock held in violation of these restrictions.  The Corporation may
redeem such shares upon the terms and conditions specified by the Board of
Directors in its sole discretion if the Board of Directors determines that a
Transfer or other event would violate the restrictions described above.  In
addition, if the restrictions on ownership or transfer are violated, the shares
of Equity Stock represented hereby shall be automatically exchanged for shares
of Excess Stock which will be held in trust for the benefit of a Beneficiary. 
Excess Stock may not be transferred at a profit.  The Corporation has an option
to acquire Excess Stock under certain circumstances.  The foregoing restrictions
may also delay, defer or prevent a change of control of the Corporation or other
transaction which could be in the best interests of stockholders.

 

The Corporation will furnish information about all of the restrictions on
transferability of these securities to the stockholder, on request and without
charge.

 

11

--------------------------------------------------------------------------------